            IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA                *
                                        ■k



           V .                          *                 CR   497-182
                                        *


                                        ★
THOMAS BRYANT,     JR



                                 ORDER




       Before the Court is Defendant's motion for the issuance of a

certificate of appealability (^^COA").           (Doc. 266.)      The history of

this matter is set forth in the Court's Order denying Defendant's

motions to reopen the habeas proceedings and to reduce sentence.

(Oct. 3, 2019 Order, Doc. 263, at 1-2.)           Defendant filed his notice

of appeal and request for certificate of appealability only as to

the denial of his motion for compassionate release (Doc. 259).

(See    Order    Denying    Compassionate        Release,      Doc.      261;   Mot.

Requesting COA, Doc. 266; Notice of Appeal, Doc. 265.)



                        I. MOTION FOR RECONSIDERATION


       In passing. Defendant asks the Court to reconsider its Order

denying Defendant's motion for relief under 18 U.S.C. § 3582(c).

(Mot. Requesting COA, at 3.)         Defendant omits any citation to a

rule under which he seeks reconsideration.            This omission is likely

due to the fact no such rule exists governing reconsideration of

Defendant's      motion.    Liberally        construing   his pro se motion.
however, the Court analyzes the possible rules Defendant seeks to

invoke.


      First, the Eleventh Circuit has held that a motion for a

modification    of   sentence       pursuant    to    section    3582(c)   is   a

continuation of a criminal case and not a civil post-conviction

action.   United States v. Fair, 326 F.3d 1317, 1318 (llth Cir.

2003) (per curiam).      Therefore, Federal Rules of Civil Procedure

governing reconsideration are inapplicable here to the extent

Defendant attempts to summon them.         United States v. Vives, 546 F.

App'x 902, 905 (llth Cir. 2013) (per curiam) (citing United States

V. Mosavi, 138 F.3d 1365, 1366 (llth Cir. 1998) (per curiam)).

      On the other hand, ''no statute or Federal Rule of Criminal

Procedure authorizes the filing of a motion for reconsideration in

a criminal case."      Id.    Yet, the Eleventh Circuit has permitted

the   filing   of   motions   for    reconsideration       in   criminal cases.

United States v. Phillips, 597 F.3d 1190, 1199-1200 (llth Cir.

2010).    For a criminal motion for reconsideration to be timely,

however, it must be filed within the period of time permitted to

file a notice of appeal.       United States v. Vicaria, 963 F.2d 1412,

1414 (llth Cir. 1992) (per curiam).            Following entry of a criminal

order, the Federal Rules of Appellate Procedure allow a defendant

fourteen days to file a notice of appeal assuming the Government

does not first file a notice of appeal.              Fed. R. App. P. 4(b)(1)(A).
      Here,     the   Court   entered      the   Order    Denying     Compassionate

Release on October 2, 2019.           Therefore, for Defendant's motion for

reconsideration to be timely, it had to be filed on or before

October 16, 2019.          "Under the        ^prison mailbox rule,' a pro se

prisoner's court filing is deemed filed on the date it is delivered

to prison authorities for mailing."              Williams v. McNeil, 557 F.3d

1287, 1290 n.2 {11th Cir. 2009) (per curiam) (citing Fed. R. App.

P. 4(c)).      A prisoner's motion is presumed delivered on the day it

is    signed     unless     the     record     contains        evidence   suggesting

otherwise.      Washington v. United States, 243 F.3d 1299, 1301 (11th

Cir. 2001) (per curiam).            Defendant signed the present motion on

October 18, 2019, after the October 16, 2019 deadline.                     No other

evidence      suggests     Defendant       provided      the     motion   to   prison

authorities before that date.              Consequently, Defendant's motion,

to the extent it is a motion for reconsideration, is untimely and

due to be denied.


      Even if Defendant's motion was timely and the Court assumes

its   authority       to   reconsider      its   Order    Denying     Compassionate

Release,       Defendant's        motion     fails.       The     Court   found    no

justification for compassionate release in its Order denying the

motion.     (Order Denying Compassionate Release.)                  In the present

motion. Defendant argues that the Court entered its Order prior to
receiving the Defendant's reply brief.^           (Mot. for COA, at 2.)

Defendant's reply brief offers no new compelling reason meriting

a modification of his sentence.        (Doc. 264.)




                             II. MOTION FOR COA


     Defendant     contends   the   Court erred in       denying    his   motion

pursuant to 18 U.S.C § 3582(c)(1)(A)(i) for a modification of his

sentence for extraordinary and compelling reasons. (Mot. for COA.)

Several   courts    within    the   Eleventh   Circuit    have     concluded   a

certificate of appealability is not required for review of a denial

of a motion pursuant to 18 U.S.C. § 3582(c).              See, e.g.. United

States V. Montor-Torres, Nos. 5:10cr39-RH/EMT, 5:16cv242-RH/EMT,

2016 WL 9240626, at *1 (N.D. Fla. Oct. 8, 2016) (''[A] defendant

may appeal the denial of a § 3582(c) motion without a certificate

of appealability."); United States v. Thercy, No. 3:98crl26/LAC,
2009 WL 3418250, at *1 (N.D. Fla. Oct. 20, 2009) (collecting cases

establishing no requirement to obtain a COA to appeal the denial

of a section 3582(c) motion); Lowe v. United States, 5:98-CR-

104(WDO), 2007 WL 41951, at *1 (M.D. Ga. Jan. 4, 2007) ('MA] COA

is not necessary to the appeal of a motion filed pursuant to 18

U.S.C. 3582(c).").     Additionally, to the extent a COA is required.


1 The Court had no obligation to review Defendant's reply brief. Under Local
Criminal Rule 1.1, Local Civil Rule 7.6 supplements the Local Criminal Rules.
Local Civil Rule 7.6 mandates that "[a] party intending to file a reply brief
shall immediately so notify the Clerk." Defendant failed to provide notice of
his intent to file a reply brief.
Defendant   made    no   substantial    showing        of   the     denial    of    a

constitutional right.          See 28 U.S.C. § 2253(c)(2).             For these

reasons, Defendant's motion for the issuance of a COA is denied.



                         III. NOTICE OP APPEAL


     Although      Defendant's    filing    constitutes        an     unnecessary

request for a COA and an untimely motion for reconsideration, the

Court liberally construes the filing as a notice of appeal.                    (Cf.

Notice of Appeal.)




                                IV. CONCLUSION


     For    the    foregoing    reasons,   IT     IS    HEREBY      ORDERED    that

Defendant's motion for the issuance of a COA (Doc. 266) is DENIED

and, to the extent the pro se filing                   is   also a    motion for

reconsideration, the motion for reconsideration is DENIED.                         The

filing is interpreted as Defendant's notice of appeal (cf. Doc.

265) from the Court's Order Denying Compassionate Release (Doc.

261).

     ORDER ENTERED at Augusta, Georgia, this                          of January,

2020.




                                           J. RA                      :f judge
                                           UNITED             DISTRICT COURT
                                           sour         DISTRICT OF GEORGIA
